UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-2968 NAME OF REGISTRANT: VANGUARD TRUSTEES' EQUITY FUND ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: OCTOBER 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD INTERNATIONAL VALUE FUND ISSUER: ABB LTD TICKER: N/A CUSIP: H0010V101 MEETING DATE: 4/26/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1.: Receive the annual report and ISSUER YES FOR FOR consolidated financial statements, annual financial statements and the Auditors' reports PROPOSAL #2.1: Approve the annual report, the ISSUER YES FOR FOR consolidated financial statements, and the annual financial statements for 2009 PROPOSAL #2.2: Approve to accept the remuneration ISSUER YES FOR FOR report as per the specified pages of the annual report PROPOSAL #3.: Grant discharge to the Members of the ISSUER YES FOR FOR
